Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-70493, 333-79157, 333-74876,333-84329, 333-80755, 333-85914,333-118329 and 333-167331) of Select Comfort Corporation of our report dated June 23, 2011, relating to the financial statements and supplemental schedule of the Select Comfort Profit Sharing and 401(k) Plan, which appear in this Form11-K. \s\Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota June 23, 2011
